[a105note001.jpg]
EXHIBIT 10.5 MULTTFAMIL Y NOTE us $73,800,000.00 As of September 20, 2019 FOR
VALUE RECEIVED, the undersigned ("Borrower") promises to pay to the order of
JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited liability company
("Lender"), the principal amount of SEVENTY-THREE MILLION EIGHT HUNDRED THOUSAND
AND N0/100 DOLLARS (US $73,800,000.00) (the "Mortgage Loan"), together with
interest thereon accruing at the Interest Rate on the unpaid principal balance
from the date the Mortgage Loan proceeds are disbursed until fuJ ly paid in
accordance with the terms hereof and of that certain Multifamily Loan and
Security Agreement dated as of the date hereof, by and between Borrower and
Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Loan Agreement"). t. Defined Terms.
Capitalized terms used and not specifically defined in this Multifamily Note
(this '·Note") have the meanings given to such terms in the Loan Agreement. 2.
Repayment. Borrower agrees to pay the principal amount of the Mortgage Loan and
interest on the principal amount of the Mortgage Loan from time to time
outstanding at the Interest Rate or such other rate or rates and at the times
specified in the Loan Agreement, together with all other amounts due to Lender
under the Loan Documents. The outstanding balance of the Mortgage Loan and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date, together with all other amounts due to Lender under the Loan Documents. 3.
Security. The Mortgage Loan evidenced by this Note, together with all other
Indebtedness is seemed by, among other things, the Security Instrument, the Loan
Agreement and the other Loan Documents. All of the terms, covenants and
conditions contained in the Loan Agreement, the Secmity Instmment and the other
Loan Documents are hereby made part of this Note to the same extent and with the
same force as if they were fully set forth herein. Tn the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern. 4. Acceleration. In
accordance with the Loan Agreement, if an Event of Default has occurred and is
continuing, the entire unpaid principal balance of the Mortgage Loan, any
accrued and unpaid interest, including interest accruing at the Default Rate,
the Prepayment Premium (if applicable), and all other amounts payable under this
Note, the Loan Agreement and any other Loan Document shall at once become due
and payable, at the option of Lender, without any prior notice to Multifamily
Note - Multistate Form 6010 Page I Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a105note002.jpg]
Bo1Tower, unless applicable law requires otherwise (and in such case, after
satisfactory notice has been given). 5. Personal Liability. The provisions of
Article 3 (Personal Liability) of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein. 6. Governing Law. This Note shall be governed in accordance
with the tem1s and provisions of Section 15.01 (Governing Law; Consent to
Jurisdiction and Venue) of the Loan Agreement. 7. Waivers. Presentment, demand
for payment, notice of nonpayment and dishonor, protest and notice of protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, and grace and diligence
in collecting the Indebtedness are waived by B0I1"ower, for and on behalf of
itself, Guarantor and Key Principal, and all endorsers and guarantors of this
Note and all other third party obligors or others who may become liable for the
payment of a!J or any part of the Indebtedness. 8. Commercial Purpose. Borrower
represents that the Indebtedness is being incu1Ted by B01Tower solely for the
purpose of carrying on a business or commercial enterprise or activity, and not
for agricultural, personal, family or household purposes. 9. Construction; Joint
and Several (or Solidary, as applicable) Liability. (a) Section 15.08
(Construction) of the Loan Agreement is hereby incorporated herein as if fully
set forth in the body of this Note. (b) If more than one Person executes this
Note as Boffower, the obligations of such Person shall be joint and several
(solidary instead for purposes of Louisiana law). 10. Notices. All Notices
required or permitted to be given by Lender to Borrower pursuant to this Note
shall be given in accordance with Section 15.02 (Notice) of the Loan Agreement.
11. Time is of the Essence. Borrower agrees that, with respect to each and every
obligation and covenant contained in this Note, time is of the essence. M
ultifamily Note - Multistate Form 6010 Page2 Fann ie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a105note003.jpg]
12. Loan Charges Savings Clause. B01Tower agrees to pay an effective rate of
interest equal to the sw11 of the Interest Rate and any additional rate of
interest resulting from any other charges of interest or in the nature of
interest paid or to be paid in connection with the Mortgage Loan and any other
fees or amotmts to be paid by B01Tower pursuant to any of the other Loan
Documents. Neither this Note, the Loan Agreement nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate pe1mitted to be charged under applicable law. It is
expressly stipulated and agreed to be the intent of Borrower and Lender at all
times to comply with all applicable laws goveming the maximum rate or amount of
interest payable on the Indebtedness evidenced by this Note and the other Loan
Documents. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
interest or other charge or amount provided for in any Loan Document, whether
considered separately or together with other charges or amounts provided for in
any other Loan Document, or otherwise charged, taken, reserved or received in
connection with the Mo11gage Loan, or on acceleration of the maturity of the
Mortgage Loan or as a result of any prepayment by Bo1TOwer or otherwise,
violates that law, and Borrower is entitled to the benefit of that law, that
i11terest or charge is hereby reduced to the extent necessary to eliminate any
such violation. Amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of the Mortgage Loan without the payment of any prepayment premium (or,
if the Mortgage Loan has been or would thereby be paid in full, shall be
refunded to Borrower), and the provisions of the Loan Agreement and any olher
Loan Documents immediately shall be deemed refonned and the amounts thereafter
collectible under the Loan Agreement and any other Loan Documents reduced,
without the necessity of the execution of any new documents, so as to comply
with any applicable law, but so as to permit the recovery of the fullest amount
otherwise payable under the Loan Documents. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from BoITower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, and any amount paid or agreed to be paid
to Lender for the use, forbearance or detention of the Indebtedness, shaU be
deemed to be allocated and spread ratably over the stated term of the Mortgage
Loan. Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Mortgage Loan. 13. W AIYER OF TRIAL BY
JURY. TO THE MAXIMUM EXTENT PERMITTED BYLAW, EACH OF BORROWER AND LENDER (A)
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS
TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS W AJVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNT ARIL Y WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
Multifa mily Note - Multistatc Fo rm 6010 Page3 Fa nnie Mae 12-17 © 2017 Fannie
Mae



--------------------------------------------------------------------------------



 
[a105note004.jpg]
14. Receipt of Loan Documents. Borrower acknowledges receipt of a copy of each
of the Loan Documents. 15. Incorporation of Schedules. The schedules, if any,
attached to this Note are incorporated fully into this Note by this reference
and each constitutes a substantive part of this Note. ATTACHED SCHEDULE. The
following Schedule is attached to this Note: D Schedule I Modifications to Note
[Remainder of Page Intentionally Blank) Multifamily Note - Multistate Form 6010
Page4 Fannie Mae 12-17 © 2017 Fann ie Mae



--------------------------------------------------------------------------------



 
[a105note005.jpg]
IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable Jaw
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument. BORROWER: SIR JEFFERSON, LLC, a Delaware
limited liability company By: STEADFAST INCOME ADVISOR, LLC, a Delaware limited
liability company, ~z.·idl~ (SEAL) Title: Chief Accounting Officer Multifamily
Note - Mu ltistate Form 6010 Page S-J Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a105note006.jpg]
PAY TO THE ORDER OF _ _______________ WITHOUT RECOURSE. JONES LANG LASALLE
MULTIFAMILY, LLC, a Delaware limited liability company 1 By ~ ~ c__--1@ AL)
Name: Rhonda D. Peare Title: Closing Coordinator Multifamily Note - Multistate
Form 6010 Page S-2 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 